Title: From Benjamin Franklin to Deborah Franklin, 15 January 1756
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child
Bethlehem, Jan. 15. 1756
We move this Day for Gnadenhutten. If you have not Cash sufficient, call upon Mr. Moore, the Treasurer, with that Order of the Assembly, and desire him to pay you £100 of it. If he has not Cash in hand Mr. Norris, (to whom my Respects) will advance it for him. We shall have with us, about 130 Men, and shall endeavour to act cautiously, so as to give the Enemy no Advantage thro’ our Negligence. Make yourself therefore easy. Give my hearty Love to all Friends. I hope in a Fortnight or three Weeks, God willing, to see the intended Line of Forts finished, and then shall make a Trip to Philadelphia, and send away the Lottery Tickets, pay off the Prizes, &c. tho’ you may pay such as come to hand of those sold in Philadelphia, of my signing. They were but few, the most being sold abroad, and those that sold them and receiv’d the Money will pay off the Prizes. I hope you have paid Mrs. Stephens for the Bills. I am, my dear Child, Your loving Husband
B Franklin
 Addressed: To / Mrs Franklin / Philadelphia / per favr. of / Mr Davis
